COURT OF APPEALS OF VIRGINIA


Present:   Judges Elder, Felton and Senior Judge Willis


LYNN GRAHAM
                                             MEMORANDUM OPINION*
v.   Record No. 2066-02-3                         PER CURIAM
                                                 MAY 13, 2003
COMMONWEALTH OF VIRGINIA


           FROM THE CIRCUIT COURT OF THE CITY OF STAUNTON
                   Humes J. Franklin, Jr., Judge

             (Richard C. Erickson, on brief), for
             appellant.

             (Jeffrey D. Gaines, Assistant Commonwealth's
             Attorney, on brief), for appellee.


     Appellant was involuntarily committed under Code

§ 37.1-67.3.     She appeals from an order of the circuit court

directing that she undergo certain treatment.       On appeal, she

contends (1) a separate proceeding under Code § 37.1-134.21 is

authorized and should be required, when applicable, following an

involuntary commitment, and (2) her due process rights were

violated because the evidence was insufficient to justify the

use of forced medication where the Commonwealth failed to prove

there was an overriding State interest to be vindicated and

there was no documentation to support the medical decision in

this case.     Upon reviewing the record and briefs of the parties,


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
we conclude that this appeal is without merit.    Accordingly, we

summarily affirm the decision of the trial court.     See Rule

5A:27.

     The record contains a written statement of facts rather

than a transcript of the proceedings in the trial court.    The

record does not establish that appellant raised her appellate

arguments before the trial court.   "The Court of Appeals will

not consider an argument on appeal which was not presented to

the trial court."   Ohree v. Commonwealth, 26 Va. App. 299, 308,

494 S.E.2d 484, 488 (1998).   See Rule 5A:18.    Accordingly,

Rule 5A:18 bars our consideration of these questions on appeal.

Moreover, the record does not reflect any reason to invoke the

good cause or ends of justice exceptions to Rule 5A:18.

                                                          Affirmed.




                                    -2-